472 F. Supp. 2d 1039 (2006)
Noal LAROE, Plaintiff,
v.
CASSENS & SONS, INC., Cassens Corp., Cottrell, Inc., Kscleasing, LLC, and Kay S. Cassens, Defendants.
No. 06-713 GPM.
United States District Court, S.D. Illinois.
September 20, 2006.
*1040 David C. Nelson, John H. Fredrick, Jr., Nelson & Nelson, Belleville, IL, for Plaintiff.
John L. McMullin, III, Brown & James, Amy J. Lorenz-Moser, Bryan M. Groh, Dan H. Ball, Daniel J. Carpenter, Bryan Cave, St. Louis, MO, Benjamin W. Powell, Gordon R. Broom, Burroughs, Hepler et al., Edwardsville, IL, for Defendants.

ORDER
MURPHY, Chief Judge.
This matter is before the Court on preliminary review of the notice of removal in this case. See Wisconsin Knife Works v. National Metal Crafters, 781 F.2d 1280, 1282 (7th Cir.1986). The notice of removal filed by Defendant Cottrell, Inc. ("Cottrell") fails properly to allege the citizenship of Defendant KSC Leasing, LLC ("KSC Leasing") for purposes of federal diversity jurisdiction. See 28 U.S.C. § 1332(a); Cassens v. Cassens, 430 F. Supp. 2d 830, 832-33 (S.D.Ill.2006).
The citizenship of a limited liability company ("LLC") for diversity purposes is the citizenship of each of its members. See Belleville Catering Co. v. Champaign Mkt. Place, L.L.C., 350 F.3d 691, 692 (7th Cir.2003); Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir.1998); Intercon Constr., Inc. v. Southeast Directional Drilling, L.L.C., No. 04-C-225-C, 2004 WL 1447776, at *1 (W.D.Wis. June 23, 2004). If any member of an LLC is a corporation, then a removing defendant must identify the state where the corporation is incorporated and the state where it maintains its principal place of business, the latter being tested of course under a "nerve center" standard. See 28 U.S.C. § 1332(c)(1); Dimmitt & Owens Fin., Inc. v. United States, 787 F.2d 1186, 1191 (7th Cir.1986); Wisconsin Knife Works, 781 F.2d at 1282-83; Chamberlain Mfg. Corp. v. Maremont Corp., 828 F. Supp. 589, 592-93 (N.D.Ill.1993). If any member of an LLC is a partnership or other unincorporated association, the removing defendant must identify the citizenship of each member of the partnership or association. See *1041 Lake County Convention & Visitors Bureau, Inc. v. Hotels.com, LP, No. 2:06CV207, 2006 WL 1793583, at *1 (N.D. Ind. June 27, 2006); Bosshard Bogs, LLP v. Cliffstar Corp., No. 02-C-0034-C, 2002 WL 32360299, at *1 (W.D.Wis. Sept. 16, 2002).
Cottrell's notice of removal fails to set out the citizenship of each of the members of KSC Leasing. Therefore, it is ORDERED that, not later than thirty (30) days from the date of entry of this Order, Cottrell SHALL submit an affidavit setting forth the citizenship of each of the members of KSC Leasing for the purpose of determining the existence of diversity jurisdiction.
IT IS SO ORDERED.